850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul G. EVANS, Appellant,James D. Brown, Plaintiff,v.Louis D. ROGERS;  George T. Rogers, Defendants-Appellees,andVernon Walter Heath, Jr.;  Wheatley Trucking, Inc., aMaryland Corporation, Defendants.
No. 87-3647.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 19, 1988.Decided:  June 16, 1988.

Paul G. Evans, appellant pro se.
George T. Rogers, appellee pro se.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Paul G. Evans appeals from the district court's order imposing sanctions against him, personally, pursuant to 28 U.S.C. Sec. 1927.  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion in imposing sanctions in this case.   LaRouche v. National Broadcasting Co., Inc., 780 F.2d 1134, 1140 (4th Cir.), cert. denied, 107 S.Ct. 79 (1986).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.